Citation Nr: 0936765	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  04-08 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to specially adapted housing or a special 
home adaptation grant.

2.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from June 1967 to April 
1972.
This case was remanded by the Board of Veterans' Appeals 
(Board) in May 2007 to the Department of Veterans Affairs 
(VA) Regional Office in St. Petersburg, Florida (RO) for 
additional development.  


FINDINGS OF FACT

1.  Service connection has not been established for blindness 
or for anatomical loss or loss of use of either upper or 
lower extremity.

2.  The Veteran is service connected for post-traumatic 
stress disorder (PTSD), 70 percent disabling; and for 
degenerative disc disease of L5-S1 with radiculopathy (low 
back disability), 60 percent disabling.  He is assigned a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU) effective October 
20, 1993.

3.  The Veteran has not asserted that his visual acuity in 
both eyes is permanently impaired consistent with regulatory 
requirements as a result of service-connected disability.  
The Veteran's service-connected disabilities are not shown to 
have resulted in the loss, or permanent loss of use, of at 
least one foot or a hand or of ankylosis of a knee or hip.


CONCLUSIONS OF LAW

1.  The criteria for specially adapted housing have not been 
met.  38 U.S.C.A. 
§§ 2101, 5103, 5103A (West 2002 and Supp. 2007); 38 C.F.R. §§ 
3.159, 3.809 (2008).

2.  The criteria for a special home adaptation grant have not 
been met.  38 U.S.C.A. §§ 2101, 5103, 5103A (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.809, 3.809a (2008).

3.  The criteria for assistance in acquiring automobile and 
adaptive equipment or for adaptive equipment only have not 
been met.  38 U.S.C.A. §§ 3901, 3902, 5103, 5103A (West 
2002); 38 C.F.R. § 3.808 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Notice to the Veteran was not sent in this case until later 
in the claims process.  However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the notice are, as in this case, not prejudicial to the 
claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Pelegrini, 18 Vet. App. at 121.  Letters were sent to the 
Veteran in March 2003, January 2006, and June 2007 that 
informed him of the requirements needed to establish 
entitlement to the issues on appeal.  

In accordance with the requirements of VCAA, the letters 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims files after the 
March 2003 letter.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  There is relevant medical 
evidence on file, including a VA examination report dated in 
February 2009.  

The Board concludes that all available evidence that is 
pertinent to the claim has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on the issues on appeal.  The Veteran has been 
given ample opportunity to present evidence and argument 
in support of his claims.  The Board additionally finds 
that general due process considerations have been complied 
with by VA.  See 38 C.F.R. § 3.103 (2008).  


Analyses of the Claims

According to an April 2003 statement from V.N., M.D., the 
Veteran used an electric wheelchair because he was unable to 
propel himself due to back and shoulder pain.  He used a cane 
or crutches to ambulate short distances in his home but 
mostly used his electric wheelchair.  

VA treatment records for August 2003 reveal that the Veteran 
was wheelchair bound and unable to ambulate.  It was reported 
in May 2004 that he had been using a wheelchair for three 
years and was able to briefly stand and ambulate a few steps 
to the restroom at home.  



The Veteran's vocational rehabilitation file contains a 
September 2004 on-site home evaluation in which it is 
reported that the Veteran was able to move from one part of 
the house to another using his electric wheelchair mostly but 
sometimes using his forearm crutches to go from the bedroom 
to the bathroom.

According to a July 2006 aid and attendance evaluation, the 
Veteran had significant weakness in his legs and was unable 
to ambulate without a cane and was only able to ambulate very 
short distances.

The Veteran complained on VA examination in September 2006 of 
loss of use of the lower extremities due to his service-
connected low back disability, which involves significant 
pain and radiculopathy.  He noted numbness in both feet and 
weakness in the ankles, especially on the left.  He said that 
his left foot would drag and cause him to fall about once a 
month.  On physical examination, the Veteran was ambulatory 
in a motorized scooter.  He was able to ambulate three to 
four feet with his cane to climb up onto the examination 
table.  There was no evidence of foot drop.  

The diagnoses in September 2006 were multilevel lumbar 
spondylosis, most severe at L3-L4 and L4-L5 with foraminal 
stenosis at those levels; significant radiculopathy of the 
left lower extremity, primarily affecting the left S1, left 
L5, and left L4 nerve roots; and milder radiculopathy 
affecting the right lower extremity, primarily the right S1 
nerve root.  According to the examiner, there was no loss of 
use evidenced in the right lower extremity.  The examiner 
noted that, based on the results of MRI's of the cervical and 
lumbar spine, as well as clinical findings and the EMG/NCS, 
the Veteran's lower extremity symptoms were likely due to his 
lumbar spine and not his cervical spine.

VA treatment records for December 2006 reveal that the 
Veteran said that he could walk with some difficulty with a 
cane but used a scooter more frequently.  Electrodiagnostic 
interpretation of an EMG/NCS study in February 2007 was that 
weakness in the Veteran's left lower extremity appeared to be 
due to activation and not a nerve injury.  VA treatment 
records for December 2008 reveal that the Veteran's gait was 
stable with two hand canes.
The Veteran complained on VA examination in February 2009 of 
joint pain all over his body.  He said that his 
symptomatology was stable since his last VA evaluation.  He 
had not had any doctor-prescribed bed rest or incapacitation 
in the previous year.  It was reported that, according to a 
May 2006 lumbar MRI, the Veteran had multilevel spondylosis, 
most severe at L3-L4, with potential root effects but no cord 
impingement.  An EMG/NCV was considered unremarkable.  

On physical examination in February 2009, the Veteran had 
normal posture at rest; he had stooped posture with broad-
based gait, minimal lurch, good propulsion and good speed 
with rising and ambulating.  He had bilateral canes as 
assistive devices.  His back and neck were bilaterally 
symmetric without gross scoliosis, exaggerated kyphosis, or 
lordosis.  There were no palpable spasms.  Deep tendon 
reflexes were +1/4 equal bilaterally.  There was no atrophy 
or hypertrophy.  Lower extremity strength testing to gravity 
and resistance was +4/5 bilaterally equal with ratcheting.  
Baseline range of motion of the hips, knees, and feet was 
intact.  Active lifting of the entire leg was limited to 90 
degrees without endurance strength to hold the position.  The 
examiner noted that the Veteran would clearly not be better 
served by amputation of either lower extremity.

There was normal and bilaterally equal sensation to pinprick 
and light touch, except for decreased pinprick sensation in 
the anterior lower legs and lateral thighs.  Toe walking, 
heel walking, and heel-to-toe walking could not be 
accomplished due to unsteadiness; the Veteran was able to 
stand straight.  Range of motion of the thoracolumbar spine 
included 0-75 degrees of forward flexion, limited by pain; 0-
20 degrees of extension, limited by unsteadiness; 0-25 
degrees of flexion to either side, limited by difficulty; and 
0-40 degrees of bilateral rotation, limited by difficulty.  
His endurance had decreased by the end of range of motion 
testing.  

There were no contractures, no joint ankylosis, no foot drop, 
and no complete loss of use of the extremities.  It was noted 
that unsteadiness appeared related to general weakness.  The 
Veteran drove himself to the examination from approximately 
20 minutes away and was able to stand without a cane.  He was 
able to walk from the carport to the appointment, 
approximately 200 feet.  The examiner concluded that the 
Veteran would not be equally well served by amputations and a 
prosthesis.  Other than what is noted above, there was no 
painful motion, tenderness, spasms, edema, fatigability, lack 
of endurance, weakness, or instability.

X-rays of the lumbosacral spine revealed the greatest disc 
space narrowing from L2-L3 through L4-L5; degenerative facet 
disease was greatest at L4-L5 and L5-S1 levels.  The 
diagnoses were service-connected lumbar degenerative disc and 
joint disease; nonservice-connected weakness that includes 
the torso, upper extremities, and lower extremities of 
uncertain etiology; nonservice-connected subjective lower 
extremity bilateral cutaneous sensory deficit of uncertain 
etiology; and nonservice-connected thoracic T-7 compression 
fracture.  The examiner noted that, despite the general 
weakness, the objective studies revealed no spinal cord 
impingement to cause a polyneuropathic or myopathic 
condition.  The general weakness was considered global, 
indicating that it was not a thoracolumbar spine condition.  
The mild subjective sensory deficit in the bilateral L3-L5 
distribution was not supported by the results of the most 
recent EMG/NCV.  The examiner said that, overall, the 
combined lower extremity complaints were not consistent with 
a radicular source, such as lumbosacral nerve root 
impingement.  

Specially Adapted Housing/Special Home Adaptation Grant

The Veteran, who is service connected for PTSD and low back 
disability and is receiving TDIU, contends that specially 
adapted housing/a special home adaptation grant is warranted 
because he has left lower extremity disability that requires 
use of a wheelchair and involves loss of use of the lower 
extremities.  However, after review of the above evidence, 
the Board finds that a grant for specially adapted housing or 
a special home adaptation grant is not warranted.

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service-connected 
compensation for permanent and total disability due to: (1) 
the loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or (3) the loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809(b) 
(2008).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) (2008) as that condition where no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc. in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, 
Diagnostic Code 8521, complete paralysis also encompasses 
foot drop and slight droop of the first phalanges of all 
toes, an inability to dorsiflex the foot, loss of extension 
(dorsal flexion) of the proximal phalanges of the toes, loss 
of abduction of the foot, weakened adduction of the foot, and 
anesthesia covering the entire dorsum of the foot and toes.

When a veteran is not entitled to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing under 38 C.F.R. § 3.809, he may be issued a 
certificate of eligibility for assistance in acquiring 
necessary special home adaptations, provided that he is 
entitled to compensation for permanent and total disability 
which (1) is due to blindness in both eyes with 5/200 visual 
acuity or less, or (2) includes the anatomical loss or loss 
of use of both hands.  38 U.S.C. 2101(b); 38 C.F.R. § 3.809a 
(2008).

The Veteran is in receipt of service connection for PTSD and 
low back disability.  He does not claim and the evidence does 
not show blindness in both eyes or loss of use of the hands.  
Consequently, it must be determined whether he has anatomical 
loss or loss of use of one or both lower extremities due to 
disability incurred in service.  

Despite the significant impairment caused by the Veteran's 
service-connected disabilities, for which he is receiving 
TDIU, it was noted on VA evaluation in September 2006 that 
there was no loss of use of the right lower extremity.  It 
was reported on VA examination in February 2009 that the 
Veteran was able to drive himself to the examination from 
approximately 20 minutes away, that he was able to stand 
without a cane, and that he was able to walk 200 feet from 
the carport to the appointment.  Although the Veteran had 
difficulty ambulating because of unsteadiness, this was noted 
to be due to generalized weakness throughout his body and not 
due to his service-connected low back disability.  The 
examiner concluded that there was no loss or loss of use of 
either lower extremity due to service-connected low back 
disability and that the Veteran would not be equally well 
served by amputation and a prosthesis.  

Accordingly, he cannot meet the criteria for a certificate of 
eligibility for assistance in acquiring specially adapted 
housing under 38 C.F.R. § 3.809 or assistance in acquiring 
special home adaptations under 38 C.F.R. § 809a.

There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful.  While the Board has carefully reviewed 
the record in depth, it has been unable to identify a basis 
upon which specially adapted housing or a special housing 
adaptation grant may be granted.  The Board has also 
considered the benefit of the doubt rule in this case, but as 
the preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
Automobile and/or Adaptive Equipment

While the Veteran also contends that he is entitled to 
automobile and/or adaptive equipment due to service-connected 
disability, the Board finds that the evidence does not 
warrant a grant for automobile and/or adaptive equipment.

To warrant entitlement to automobile and adaptive equipment 
only under 38 U.S.C.A. § 3901, the evidence must demonstrate 
service-connected disability (or disabilities) resulting in 
the loss, or permanent loss of use, of at least one foot or a 
hand; or, permanent impairment of vision in both eyes, 
resulting in (1) vision of 20/200 or less in the better eye 
with corrective glasses, or, (2) vision of 20/200 or better, 
if there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of the 
visual field subtends an angular distance no greater than 
twenty degrees in the better eye.  38 C.F.R. § 3.808(a) 
(2008).

The law also provides that a veteran may be entitled to only 
adaptive equipment if he has ankylosis of at least one knee 
or one hip due to service-connected disability.  38 U.S.C.A. 
§ 3902(b)(2) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.808(b)(1)(iv) (2008). 

The Veteran is assigned a 70 percent rating for PTSD and a 60 
percent rating for low back disability; he is also receiving 
TDIU.

As noted above, the evidence does not show, and the Veteran 
does not contend, that he has loss of use of a hand or 
impairment of vision due to service-connected disability.  
Rather, he has argued that he has loss of use of at least one 
foot due to the severity of his service-connected low back 
disability.

Neither examination nor VA treatment records on file support 
a finding that the Veteran has loss of use, as defined by VA, 
of the right or left foot due to his service-connected low 
back disability.  A VA examiner concluded on VA evaluation in 
September 2006 that there was no loss of use evidenced in the 
right lower extremity.  The VA examiner in February 2009 
found that baseline range of motion of the feet was intact 
and that he was able to stand straight, although toe walking, 
heel walking, and heel-to-toe walking could not be 
accomplished due to unsteadiness.  However, the unsteadiness 
due to weakness was not considered the result of service-
connected low back disability.

Further, the evidence does not show that the Veteran has 
ankylosis of at least one knee or one hip due to service-
connected disability.  Thus, entitlement to automobile and 
adaptive equipment or for adaptive equipment only is not 
established and this claim must also be denied.

As the preponderance of the evidence is against the claim for 
automobile and/or adaptive equipment, the evidence is not in 
equipoise, and the benefit of the doubt cannot be applied to 
this issue.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to special adaptive housing or to a special home 
adaptation grant is denied.

Entitlement to automobile and adaptive equipment or for 
adaptive equipment only is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


